Title: From George Washington to Benjamin Lincoln, 24 April 1782
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dr Sir
                            Head Quarters Newburg April 24 1782
                        
                        I take the liberty to inclose you a Letter from Colo. Vanschaaik—of the 1st New York Regiment—asking a
                            continuation of that leave of absence which Congress before granted him—what that leave was I know not, but I think it
                            absolutely necessary that something should be determin’d on in this matter—as Colo. Vanscaaik has already been absent from
                            the Army near a twelve month. I am Dr Sir &c.

                    